Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 1 of 38




                    EXHIBIT
                       3
                 Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 2 of 38



          STATE OF NEW YORK
          SUPREME COURT: COUNTY OF NIAGARA

           LISA PIERINI, Individually and as Parent and
           Natural Guardians of DANNI PIERINI and
           NICHOLAS PIERINI, Infants,

                                         Plaintiffs,             COMPLAINT

                                                                  COMPLAINT NOT SUM CERTAIN
           VS.

                                                                                                         04/18/2013 12:55.27 PM
           CITY OF NIAGARA FALLS; NIAGARA
           FALLS WATER BOARD; GLENN SPRINGS                                                              37 Pages
                                                                  Wayne F. Jagow. Niagara County Clerk                 Clerk: PC
           HOLDINGS, INC.; CONESTOGA-ROVERS &
           ASSOCIA I E.S; CECOS INTERNA I ZONAL;
           INC.; EDWARD S. ROBERTS; GROSS PHC
           LLC; KANDEY COMPANY, INC.; MILLER
           SPRINGS REMEDIATION MANAGEMENT,
           INC.; OCCIDENTIAL PETROLEUM
           COPORATION (HOOKER) , Individually and as
           Successor in Interest to Hooker Chemicals and
           Plastics Corporation; OXY, INC., facia
           OCCIDENTAL CHEMICAL CORPORATION,
           Individually and as Successor in Interest to
           Hooker Chemicals and Plastics Corporation; OP-
}          TECH ENVIRONMENTAL SERVICES; ROY'S
           PLUMBING, INC.; SCOTT LAWN YARD,
           INC.; and SEVENSON ENVIRONMENTAL
           SERVICES, INC.

                                        Defendants.



                   Plaintiffs, by their attorneys, PHILLIPS & PAOLICELLI, LLP, WATERS & KRAUS,

          LLP, CIEPdSTEN CIVILETTO MORRIS, ESQ., and FANIZZI & BARR, P.C., for their

          Complaint against the Defendants, allege that:

                                               I.      INTRODUCTION

                   1.    This action is brought on behalf of grievously injured residents of Niagara Falls'

. -Love-Canal-neighborhood,-who-have-sufferecl-severe-physical-injury-and-economic_harrn_as_a_




          {00012432}
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 3 of 38




injuries that one or more Plaintiffs suffer are birth defects, cancers, cardiac conditions,

pulmonary symptoms, gastrointestinal conditions, dental abnormalities, and unexplained fevers




of toxic substances the ne 11 ent and ineff- tive r media

repeated misrepresentations to the public at large concerning the neighborhood's safety has



       3       The contamination resulting from Defendants' actions has also caused Plaintiffs

severe economic harm. For instance, Defendants' actions have rendered Plaintiffs' home

virtually unsalable.



medical-out-of-pocket-expenses-to-treat-the-severe-medical-eonditions-eaused-by-Defendants'

misconduct.

       5._Accordingly„Plaintiffs_seekcompensatoilj_and_punitive_damages for,interal

personal injurics, lost quality of life, loss of companionship scrvices, cconomic losses, and

property value diminution. Plaintiffs further seek equitable relief in the form of complete

remediation of the contamination within, around, and under their properties.

                                             •

                   Plaintiffs

       6.      Plaintiff LISA PIERINI is a citizen and resident of the City of Niagara Falls,




{00012432}                                        2
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 4 of 38




New York.

       8.      Plaintiff LISA PIERINI is the parent and natural guardian of infant Plaintiff

NICHOLAS PIERINI, who is a citizen and resident of the City of Niagara Falls, County of

Niagara, New York



PIERINI shall hereinafter be referred to as "Plaintiffs."



Street, in the City of Niagara Falls, County of Niagara, State of New York.

       B.      Defendants



Successor in Interest to HOOKER CHEMICAL AND PLASTICS, is a corporation organized



 ew Y orK.

       12.     Defendant OXY, INC., f/k/a OCCIDENTAL CHEMICAL CORPORATION,

Individually--ancl--as—Suceessor—in_Interest_toHOOKEI             CHEMICAL—ANIX_PLASTICS_

                  , is a corporation organize s un er   e aws o   e to e o    ew or

       LI      Defendants OCCIDENTAL PETROLEUM CORPORATION and OXY, INC,

ffkl-a-OCCIDENTAL-CHEMICAL-CORPORATION-shall-hereinafter-collectively-be-referred-to

 s "0 CIDENTAL        0       R.

       14.     Defendant CITY OF NIAGARA FALLS is a municipal corporation of the State

of New York.



00012432}                                        3
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 5 of 38                           I

       15.    Defendant NIAGARA FALLS WATER BOARD is a public benefit corporation

created by a special act of the New York State Legislature.

       16.    Defendant GLENN SPRINGS HOLDINGS, INC. ("GSH") is a corporation

organized under the laws of the State of New York.

       17.    Defendant CONESTOGA-ROVERS & ASSOCIATES ("CRA") is an

engineering consulting firm conducting business within the State of New York.

       18.    Defendant CECOS INTERNATIONAL, INC. f/k/a NEWCO CHEMICAL

WASTE SYSTEMS, INC is a corporation organized under the laws of the State of New York

       19.    Defendant EDWARD S ROBFRTS is an individual who, upon information and



and/or Chief Executive Officer of Defendant CRA.

       20.    Defendant GROSS PHC, LLC, individually and as successor-in-interest to



the laws of the State of New York.

       21.    Defendant KANDEY COMPANY, INC. is a corporation organized under the

laws of the State of New York.

       22.    Defendant MILLER SPRINGS REMEDIATION MANAGEMENT, INC. is a

corporation organized under the laws of the State of Delaware and registered to conduct business

in the State of New York. Defendant MILLER SPRINGS REMEDIATION MANAGEMENT,

INC. is a subsidiary of Defendant OCCIDENTAL PETROLEUM CORPORATION and a

predecessor in interest to Defendant GSH.

       23.    Defendant OP-TECH ENVIRONMENTAL SERVICES, INC. is a corporation

organized under the laws of the State of Delaware conducting business in the State of New York.



(00012432}



                          , .    .. .                         . .
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 6 of 38




       24.      Defendant         4S PLUMBING, INC.           a ROY'S PLUMBING, HEATING,



       25.      Defendant SCOTT LAWN YARD, INC. is a corporation organized under the

laws of the State of New York.

       26.      Defendant    SEVENSON        ENVRIONMENTAL             SERVICES,      INC.     f/k/a

SEVENSON CONSTRUCTION COMPANY f/k/a ALBERT ELIA BUILDING COMPANY is

a corporation organized under the laws of the State of New York.

                                 III.   GENERAL ALLEGATIONS

             A. Introduction



and dishonestly exposing Plaintiffs to a host of deadly chemicals which itpon_information and

belief, include, but are not limited to, benzene hexachloride (the main component of the pesticide

lindane, a neurotoxin), chlorobenzenes (used in the synthesis of DDT), Bis(2-



Defendants knew or should have known were toxic

       28.      Among other chemicals to which       ere was wrongful exposure is 2,3,7,8-

tetr.chlorodibenzo-p-dioxin, commonly called dioxin, which is a byproduct of trichiorophenol

manufacture and among the world's most carcinogenic chemicals,

       29.      All of these chemicals are known or believed to be reproductive toxins,

carcinogens, teratogens, and/or otherwise harmful to the human body.

       30       Infant Plaintiffs DANNI and NICHOLAS PIERINI are children who were

exposed to these harmful chemicals in utero and throughout their entire childhood, at a time

when they were and remain particularly vulnerable to the dangerous effects of toxic insult.



{00012432}                                       5
•          Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 7 of 38



            31.      All Plaintiffs have been exposed to toxins known to inflict cancers and/or other

    latent diseases and injuries, and also known to adversely impact reproductive capacity.

            32.        As a result of the foregoing, each Plaintiff also suffers from the emotional

    distress associated with, inter alia, their individual illnesses, their prospective and/or latent

    illnesses, the illnesses of their family members, the prospective loss of their family members, and

    the economic turmoil that Defendants' conduct has caused.

                  B. Love Canal Prior to 1954

            33.      Love Canal received its name from William T. Love, an entrepreneur and

    developer in Niagara Falls, New York in the late 1800s.

            34.      In 1892, Love proposed connecting the upper and lower Niagara River by digging

    a canal six to seven miles long, in hopes of harnessing the water of the of the upper Niagara

    River into a navigable channel, which would create a man-made waterfall with a 280-foot drop

    into    e ower iagara       ver, prove mg c eaphydroelectric power.

            35.      Love's dream abruptly collapsed after the invention of alternating-current

    electricity, which could travel farther by wire than direct current, thus obviating the need for

    fac,tuiies to lucdle near the falls.

            36.      The Love Canal left behind became nothing more than a half-milc long

    swimming hole until such time as Defendant OCCIDENTAL/HOOKER purchased the site, and

    situated its electrochemical company there.

            37.      Tlhe                              site, which quickly became one of e largest



            3-8-     1-11-er-about-1-94- DefendantOCCIDE             HOOKERwrengftillY-beganusing

    the-Love-Canal_site_for_hazardous_waste_clisposal._Engineers_at_Defendant_



     00012432}                                         6



                   . — ..„.
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 8 of 38




OCCIDENTAL/HOOKER negligently and recklessly opined that the clay composition of the

soil beneath the Love Canal site somehow made it ideal for the ' safe- dumping of toxins.

       39.      From approximately 1941 to 1953, Defendant OCCIDENTAL/HOOKER

improperly dumped more than 21,000 tons of toxic waste on the Love Canal site, some of it

loose and some of it in metal drums buried just beneath the surface.

       40.      The toxic waste that Defendant OCCIDENTAL/HOOKER disposed of at Love

Canal is made up of approximately 250 distinct chemicals.

       41.      In addition to the materials wrongfully dumped by Defendant

OCCIDENTAL/HOOKER, Defendant CITY OF NIAGARA FALLS also utilized the Love

Canal site for waste disposal.

             C. Transfer of the Love Canal Site

       42.      In or about 1953, after prolonged and wrongful deposit of toxic waste at the Love

Canal site and cosmeticall concealin this misconduct b coven!' the waste with dirt and

grass, Defendant OCCIDENTAL/HOOKER sold the land to the Niagara Falls Board of

Education for one dollar.

       43.      Fully aware of the grave dangers associated with its wrongful conduct, Defendant

OCCIDENTAL/HOOKER endeavored to hide the full extent of its wrongdoing and evade

responsibility therefor while including in the deed transfer a sham "warning" indicating that in

the course of its business it had buried certain wastes on the property, and noting that such

materials should not be disturbed by digging.

       44.      Following Defendant OCCIDENTAL/HOOKER' s sale of the Love Canal land,

and with the full knowledge of Defendant OCCIDENTAL/HOOKER, the Niagara Falls Board of

Education began in or about 1954 to construct an elementary school on the canal property.



{00012432}                                       7
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 9 of 38




basement. This "99 Street School" was completed in or about 1955, situated atop 21,000 tons

of lethal toxins. Thereafter, it served approximately 400 young students per year.

       46.    Residential homebuilding around Love Canal boomed in the 1950s and, upon

information and belief, Defendant OCCIDFNTAIIHOOKER knew or should have known of this



       47.    Despite being fully aware of the host of lethal chemicals it had dumped on the



development, Defendant OCCIDENTAL/HOOKER provided homeowners moving into the area

with no warning or other information that would indicate that the property was situated in

proximity to deadly toxins that it had wrongfully dumped.

       48.    Most families who moved into the area were understandably unaware of the Love



concealed the fact of its wrongful toxic dumping by giving the Love Canal a cosmetic "face-lift"

prior to its sale to the school board. Specifically, Defendant OCCIDENTAL/HOOKER had



naked eye.

       4       B 1978 there were a     roximatel 800 .rivate sin e-famil homes and 240 low-



       50.     The 99th Street School was located near the center of the landfill. The Niagara

River, to the south, and Bergholtz Creek, to the north, formed natural boundaries for the area

affected by the migrating toxins.



{00012432}                                      8
I
        Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 10 of 38




                  D. Resident Complaints and Government's Response

            51.      From the late 1950s through the 1970s, Love Canal area residents repeatedly

    complained to authorities of strange odors in the neighborhood and/or chemical residues

    surfacing near or in their yards and on the playground of the 99th Street School.

            52.      Defendant CITY OF NIAGARA FALLS, responding to these complaints, visited

    the area and negligently did little more than cover the chemical substances complained of with

    dirt or clay.

            53.     Although Defendant CITY OF NIAGARA FALLS knew or should huve kuowu

    of the fact of the wrongful dumping of both Defendants OCCIDENTAL/HOOKER and CITY

    OF NIAGARA FALLS, it did not conduct further investigation, remediation, or issue any

    warnings.

            54.     During or prior to 1976, after years of complaints, Defendant CITY OF

    NIAGARA FALLS finally hired a consultant to investigate.

            55.     In 1976, the Calspan Corporation completed a study of the Love Canal area and,

    not surprisingly, found toxic chemical residues in the air and in the sump pumps in a significant

    number of homes near the_southern end of the Love Canal.

            56.     Calspan also found metal drums, presumably filled with dangerous chemicals, at

    or just beneath the surface, and high levels of PCBs in the storm sewer system.

            57.     Calspan recommended that the Love Canal be covered with clay, home sump

    pumps be sealed off, and a tile drainage system be installed to control the migration of wastes.

            58.     Defendant CITY OF NIAGARA FALLS carelessly, negligently, and/or recklessly

    elected not to adopt any of these Calspan recommendations, and instead merely placed window

    fans in a few select homes believed to contain abnormal levels of chemical residues.



    {00012432}
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 11 of 38




        59.      In or about 1978, authorities from the New York State Department of Health

("NYSDOH") began to study the Love Canal area, and released preliminary findings that women

living near the southern end of the Canal were experiencing greater than normal rates of

miscarriage and birth defects.

        60.      On or about August 2, 1978, NYSDOH commissioner Robert Whalen issued a

health order and announced a state of emergency at Love Canal. The health order recommended

that the 99th Street School be closed and that pregnant women and children under the age of two

temporarily evacuate.

        61.      Soon thereafter, New York Governor Hugh Carey announced that the state would

purchase the 239 homes closest to Love Canal and ev. cuate residents of those homes.

        62.      The State defined the affected area and erected a 10-foot fence around the

evacuated land. This decision was arbitrary because at that time, and to this day, nobody knew

or knows how far into the surrounding residential neighborhoods the chemicals improperly

dumped by Defendant OCCIDENTAL/HOOKER had spread or how many people were affected.

        63.      As the investigation continued, additional evacuation orders were implemented.

In total, approximately 950 families were evacuated from a 10-square-block area surrounding the

landfill.

              E. "Remediation" and its Aftermath

        64.      Following the evacuation orders, an interagency task force was charged with

making-reeommendations-c-oncerning-the-eonstruction-ofa-drainage-system-to-prevent-further

migration of toxic chemicals from Love Canal.




{00012432)                                       10
   Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 12 of 38




       65.     As part of this program, Defendants OCCIDENTAL/HOOKER, SEVENSON

ENVIRONMENTAL SERVICES, INC., and CECOS INTERNATIONAL, INC. were involved

in negligently, carelessly, and/or recklessly remcdiating the contamination.

       66.     The cleanu    lan consisted of a tile train collection s stem desi   ed to "contain"

the waste and prevent any outward migration of chemical leachate.

       67.     A graded trench system was dug around the canal's perimeter to intercept

migrating leachate and to create a barrier drain system.

       68.     The leachate collected from this drain system is pumped to an on-site treatment



chemicals from the waste stream.
                                             C4        11




municipal sanitary sewer system.

       70.     Notably, dangerous chemicals such as mercury and other heavy metals are not

intended to be removed by this treatment system.

       71.     A clay cap was placed over the Love Canal as a cover in an attempt to minimize

rainwater from entenng the canal surface, to prevent chemicals from vaporizing into the air, an

to prevent the outside environment from any direct contact with contaminated soil

       72.     A monitoring system to evaluate the effectiveness of this system was not

  tabli hed until five ears after the s stem's on •'nal iin lementation.

                 us, there were no baseline data on contaminant eve s nn the groun wa el

following the original remediation efforts

       74.     Once a monitoring system was put into place, however, it revealed that toxins

were systematically leaking into the nearby Niagara River.



{00012432}                                        11
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 13 of 38



                           g was not a surprise, since there was no bottom to the so-calle

 containment" system.

       76.     Other data also indicated that contaminants were increasing in the monitoring

wells outside the Love Canal.

       77.     Defendants were also otherwise negligent in the design, implementation, and



                or example, Defendants were reckless, negligent, and/or careless in the selection

of polyvinyl chloride ( PVC ) pipe to replace underground pipes (sewer and otherwise) in the

Love Canal area during and after the original Love Canal remediation. PVC pipe is easily

corroded by the toxins at issue in this case, and Defendants knew or should have known that such

piping would disintegrate over time as a result of the foreseeable contact with such chemicals,

thus resulting in furtherdispersion of   emica s.

       79.     In addition to the attempted remediation of the Love Canal site itself, efforts were

made to remediate the surrounding sewers, creeks, and berms. This included (a) hydraulically

cleaning the sewers; (b) removal and disposal of the contaminated sediments; (c) inspecting the



hydraulically-eleaning-the-Black-Creek-e              (e)-removing-and-storing-Black-and

Bergholtz creeks' contaminated sediments.

                pproxima e y 6Z,UUU linear teet of stonn aiid sanitary sewers were cleaned

1986, and an additional approximately 6,000 feet were cleaned in 1987.

       81.     In 1989. Black and Bergholtz Creeks were dredged of approximately 14.000

cubic yards of sediments. Clean riprap was placed in the creek beds, and the banks were

replanted with grass



{000124321                                      12
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 14 of 38




       82.     Prior to final disposal, the sewer and creek sediments from these cleaning projects



                             s iagara       s aci i ies, wi l n r e en. an

OCCIDENTAL/HOOKER's exclusive control.

       83.     In addition, the contaminated sediments and wastes from the sewers and creeks,

as well as other Love Canal wastes, were intended to be removed and thermally treated prior to

disposal at Defendant OCCIDENTAL/HOOKER's Niagara Falls facility



toxins within the Love Canal containment area from spreading throughout the Love Canal

neighborhood from the time of its inception up to and including the present day.

       85.     Defendants OCCIDENTAL/HOOKER, SEVENSON ENVIRONMENTAL

SERVICES, INC., and CECOS INTERNATIONAL, INC. were involved in work relating to the

remediation program and recklessly, negligently, and/or carelessly performed their duties in

connection therewith.

       86.     During and following the remediation, certain Love Canal area homeowners filed

suit against Defendant OCCIDENTAL/HOOKER.



       88.     In addition to that private litigation, Defendant OCCIDENTAL/HOOKER agreed

to pay $98 million to cover New York State's Love Canal cleanup costs, and $129 million to

cover the federal government's Love Canal cleanup costs.

       89.     Although Defendant OCCIDENTAL/HOOKER resolved these Love Canal

matters, nothing in these liti.ations or the terms of their resolution eliminates or alters in any

way Defendant OCCIDENTAL/HOOKER's obligations and/or duties to the instant Plaintiffs.



{00012432}                                        13
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 15 of 38




                 one of e instant Plaintiffs were panes to any previous litigationrelating to

Love Canal.

             F. Love Canal "Revitalization"

       91.      In or about 1988, NYSDOH publicly declared the area north of Love Canal to be

safe for habitation on the basis of an interagency review.

                   p                                 a were refurbishedand sold or 20% below

market value as an enticement to repopulate and revitalize the area.

       93.      In or about August 1990, the Love Canal Revitalization Agency renamed a

portion of Love Canal as Black Creek Village in an attempt to shed the stigma associated with
                       15




       94.      In or about ovember 1990, without knowledge or reason to believe that

Defendants had recklessly, negligently, and/or carelessly performed their duties in connection

with Love Canal remediation and/or otherwise fraudulently concealed the full extent of the

dangers associated with the Love Canal neighborhood, the first new family moved into the area.




in the Love Canal area.

       97.      In addition, a new senior citizen housing development has been constructed

vacant property in the so-called "habitable" portion of the emergency declaration area.

       98       In or about 1995, Defendants GSM and CRA, at Defendant

OCCIDENTAL/HOOKER's direction, assumed responsibility for the ongoing management,

operation, maintenance and/or monitoring of the Love Canal site.



{00012432}                                      14
   Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 16 of 38




         99.      Thereafter, and in particular from in or about 1998 until in or about 2008,

Defendant OCCIDENTAL/HOOKER assigned Defendant MILLER SPRINGS REMEDIATION



treatment equipment in the Love Canal containment area.

         100.     Thus, at all relevant times, Defendants CRA, GSH, and MILLER SPRINGS

REMEDIATION MANAGEMENT, INC. acted as agents, servants, and/or employees of

Defendant OCCIDENTAL/HOOKER, thereby and otherwise rendering Defendant

OCCIDENTAL/HOOKER responsible for their conduct.

               G. Sewer "Refurbishment" and the January 2011 Acute Release of Chemicals

         10~_.At all relevant times, Defendant NT4GARA FALLS WATER BOARTI has

owned and operated the drinking water and waste water treatment systems and storm water

conveyance facilities in the City of Niagara Falls.

         102.     Defendant NIAGARA FALLS WATER BOARD has been engaged in a multi-

year program of sewer refurbishment in the Love Canal area, which includes sewer replacement,

roo an     ens remov , ens, ing, pipe ming, m                  o e re a i i   ion, e y Join grow mg, cross

connection identification and removal, and sewer line upgrading (the "Sewer Remediation

Program").

         103.     At all relevant times, Defendant OP-TECH ENVIRONMENTAL SERVICES,

ff!C. wa a contractor who negligently performed certain zewer replacement and ewer cleaning

projects at or near the Love Canal site in connection with the Sewer Remediation Program.

         104.     At all relevant times, Defendant SCOTT LAWN YARD, INC. was a contractor

who negligently performed certain sewcr projects at or near the Love Canal site in connection

with the Sewer Remediation Program.



{00012432}                                         15



                                             _     ...   n..   •Y
            Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 17 of 38



-1-05                 At-all-relevant-times;Defendan                                 as-a-contractor-who-

        negligently performed inspections and construction work at homes near the Love Canal site in

        connection with the Sewer Remediation Program.

               106.   At all relevant times, Defendant GROSS PHC, LLC was a plumbing contractor




                           itionally, Defendant                LLC presently services homes for sewer

        and drain cleanup near the Love Canal site.

               108.   At all relevant times, Defendant KANDEY COMPANY, INC. was the site and

        utility contractor that negligently performed numerous inspections and construction work at

        homes near the Love Canal site in connection with the Sewer Remediation Program.

                        n or about January 11, 2011, as part of e Sewer Kemediation Program,

        Defendants or their agents, employees, representatives or contractors - working on Colvin

        Boulevard within 250 feet of the northern boundary of the Love Canal containment area -

        recklessly, negligently, and/or carelessly disturbed, exposed, and discharged a substantial amount

        of contaminated sediment

               1-10   7he-work-that-Defenclan                 erfonned-prior-to-and-ori-or-about3anuary

        11, 2011 and thereafter resulted in the discharge of myriad hazardous chemicals onto and into the

        property and omes of the Plamlills.

               111.   Such chemicals included highly dangerous chlorinated organic compounds,

        halogenated hydrocarbons, and certain "signature" Love Canal contaminants, including but not

        limited to non-aqueous phase liquids ("NAPL"), a toxic chemical "stew."




        {00012432}                                     16
      Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 18 of 38



         112.       Love Canal toxins should not have been present in area sewer lines to begin with,

particularlybecause:          De en (nit                                           should not have wrongfully

dumped the toxins on the Love Canal site in the fi rst plane nd (ii) Defendants should have

discharged their duties to adequately remediate and/or contain such materials within the Love

Canal containment area from the time of the original Love Canal cleanup and continuing to the

present day.

         113.       Nevertheless, given the proximity of the January 2011 Colvin Boulevard Sewer

Remediation Program work to Love Canal's northern boundary, and/or the fact that Defendants

le now nr ch - i,     Wilt. lrnnixm that trevirke }earl lealrerl from   t11a   T cilia('anal   cit.= in t   g. r‘act



Defendants knew or should have known of the possibility of the presence of dangerous

chemicals within the sewers and/or otherwise in proximity to Defendants' work

         114.       Defendants performing Sewer Remediation Program work in the Love Canal area

failed to exercise due care to prevent the possibility of the escape of such chemicals.

         115.       Once Defendants recklessly, negligently, and/or carelessly caused the release of

such chemicals, they each failed to adequately warn area residents, including Plaintiffs, of the

dangerous nature of such chemicals.



to adequately report the presence of the release of hazardous contaminants to the appropriate

governmental agencies and/or authorities

         117.       Following Defendants' reckless, ne li ent and/or careless release of chemicals,

each Defendant failed to follow appropriate procedures to eliminate additional hazards to area

residents, including Plaintiffs. Specifically, Defendants knew or should have known of the

environmental and health risks posed by the presence of the NAPL residue and other chemicals
                                                                                                                       4


{00012432}                                                 17



                                   .    ._,...
     Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 19 of 38




on the roadway and in the residential sewer or drain system, and should have exercised due care

by taking appropriate remedial action to contain the toxins.

       118.    Instead, Defendants recklessly, negligently, and/or carelessly, and with callous

disregard for the health and safety of Plaintiffs and others in the        d         community, applied

water from high pressure hoses to wash the roadway and storm              thus further dispersing the

contaminants into the surrounding neighborhood.

       119     Defendants were further reckless, negligent,           careless n that they

wrongfully allowed pressure to continue to build within               system,                Colvin

Boulevard trench open for weeks following the January 11, 2011 incident,thus                  g

contaminants to further escape from the sewers                                  ei

       120.    As a result of the above actions, dangerous OCCIDENTAL/HOOKER toxins

were continuously dispersed onto and into Plaintiffs' homes following the January 11, 2011

incident in addition to those Love Canal toxins which had been chronically and silently leaching

onto and into Plaintiffs' home throughout their entire occupation of said home.

       121.    Plaintiffs continue to be so exposed as a result of, inter alia, Defendants' failure to

properly contain and remediate the contamination, Defendants' historical and ongoing failure to

warn the Plaintiffs of the identity of the exact chemicals present and the risks inherent in such

thereto, and Defendants' failure to exercise due care when working in proximity to Love Canal.



in the OCCIDENTAL/HOOKER toxins by indicating to Plaintiffs that the exposure to such

chemicals would not harm their health, that it was safe to continue to live in their homes, and that

Plaintiffs need take no precautions concerning the chemicals to which they have been exposed.




{00012432}                                        18



                    _         -_., ,,                       •
             Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 20 of 38
 ...


                 123.   As a result of Defendant OCCIDENTAL/HOOKER's dumping of hazardous

         materials at the Love Canal site, the failure of Defendants to appropriately remediate and contain
 -,.
         Love Canal toxins, and their failure to adequately inspect, maintain, repair and remediate sewer

--1'--   laiPesi-and--as--result-of--the-negligent-grossIY--negligent-eafeless"and--reekless-handling-ofthe-toxk-
  .1


         curing their entire occupation of their home to toxic OCCIDENTAL/HOOKER contaminants

         fronithe±ove-eanaL-an&as-arresultjlaveieadTbecolne-K -have-suffered                                 e

         injury, and have incurred and will in the future incur additional expenses for medical and other

         care.

                 124.   Thus, the chemicals that Defendant OCCIDENTAL/HOOKER wrongfully

         dumped on the Love Canal site beginning in the 1940s led to a public health emergency

         beginning in the late 1970s and continuing to the present day.

                 125.   Although both state and federal authorities ordered the Love Canal area to be

         environmentally remediated, at present the toxins that Defendant OCCIDENTAL/HOOKER

         wrongfully dumped on the site continue to escape from the Love Canal containment area, and

a        systemically invade the adjacent neighborhoods including the Plaintiffs' home.
i




         performed by Defendants insofar as such remediation did not prevent the continued escape of

         chemicals from the site.

                 127.   In addition to the wrongful dumping of 21,000 tons of toxins on the Love Canal
a
-.i-
-        site, the willful, wanton, reckless, and negligent conduct of e en an

         OCCIDENTAL7HOOKER and its subsidiaries, agents, servants and/or employees includes, but

         is not limited to the following:



         {00012432}                                        19
Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 21 of 38




                                 despiteit   arLy recognition          erstandi



    — sitedefendant

  =sotentiatte                                       cals that itiMrAti           nlEsra




  —             ouric sznetirnri     —tne1Wft        not4ithhErttEinftaNaLth

   —iIe       sAese-stifi    ttLIMEMErsafovell as the contamination nth__




                                                                    ectsa
        of the c                                                                           H
 —dr -At-all relevant-thne                   eIDEEEMMEOKEFEma



         rovernmentatl   eteies, ewe                        site, inclucliggcbuMotim

        to statern       cerning the toxins whietc               -on

        safety and/
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 22 of 38



              safety and/or contamination of the neighborhoods surrounding the Love Canal

              site.

              At all relevant times, Defendant OCCIDENTAL/HOOKER knew or should have



              concerning the toxicity and/or harmful medical effects of substances it had

              dumped on the Love Canal site, and should have issued appropriate warnings

              concerning the likely environmental and public health implications of its conduct.



              the Nia ara Falls school oard

              should have known that a school had been constructed on the site. Defendant

              OCCIDENTAL/HOOKER failed to continuously monitor and warn the school

              board and the inhabitants of the school of the dangers posed by the materials it

              had dumped on the Love Canal site.

          h. At all relevant times, Defendant OCCIDENTAL/HOOKER knew or should have

              known that a residential community was being developed in dangerously close

              proximity to the land on which it had dumped 21,000 tons of toxins. Defendant

              OCCIDENTAL/HOOKER failed to continuously monitor and warn the

              neighborhood residents of the dangers posed by the materials it had dumped on

              the Love Canal site.




made numeious false public representations that Love Canal toxins had been properly




{00012432}                                    21
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 23 of 38



   Pdiated               •   within                containment                     II un I in ,   :   - :




was free-of such toxins.

       129.      Defendants' conduct was grossly negligent, intentional, conscious, and was

undertaken_with_callous_anci_malicious_disregard_for_the_health,well_being,andsafety_of

Plaintiffs and others.

       130.      As a consequence of the foregoing misconduct on the part of Defendants, infant

Plaintiff LISA PIERINI sustained and with reasonable probability will in the future sustain the

following injuries and/or damages:



             b. physical disabilities;

             c. mental anguish;

             d. loss of the enjoyment of life's pleasures;

             e. inability to participate in her usual employment and activities;

             f   lost income, and lost earning opportunities;

             g. medical expenses;

             h. other economic loss;

             and was otherwise damaged.

        131.     As a consequence of the foregoing misconduct on the part of Defendants, infant

Plaintiff DANNI PIERINI sustained and with reasonable probability will in the future sustain the

following injuries and/or damages-

             a. physical pain and suffering;

             b. physical disabilities;

             c. mental anguish;



{00012432}                                        22
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 24 of 38



             d. loss of the enjoyment of life's pleasures;

              . inability to participate in her usual employment and activities;

             f. lost income, and lost easing opportunities,

              . medical expenses;

             hother-ec-onomic-loss;

             and was otherwise damaged.

       132      As a consequence of the foregoing misconduct on the part of Defendants, infant

Plaintiff NICHOLAS PIERINI sustained and with reasonable probability will in the future

sustain the following injuries and/or damages:

              . physical pain and suffering;

             b. physical disabilities;

              . mental anguish;

             d. loss of the enjoyment of life's pleasures;

              . inability to participate in her usual employment and activities;

                lost income, and lost earning opportunities;

             g. medical expenses;

             h. other economic loss;

             and was otherwise damaged



individually as the parent of the infant Plaintiff DANNI PIERINI, suffered loss of support, loss

of services of this infant Plaintiff, incurred medical and other expenses, and was otherwise

damaged.




{00012432}                                       23
      Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 25 of 38



            134.       As a consequence of the foregoing misconduct, Plaintiff LISA PIERINI,

individually as the parent of the infant Plaintiff DANNI PIERINI, suffered loss of support, loss

of services of this infant Plaintiff, incurred medical and other expenses, and was otherwise

damaged.

            135.       As a consequence of the foregoing misconduct, Plaintiff LISA PIERINI,

 11    . .         .       1-   6.   C   I   I     I -    I    . I   PI ..1 i LI HO •                    PIERINI suffered 11 ss of sus sort

loss of services of this infant Plaintiff, incurred medical and other expenses, and was otherwise

damaged.

            136.       Technical, scientific, and medical knowledge and information sufficient to

ascertain thc causc of Plaintiffs' injuries had not been discovered, identified, or determined until,

at the earliest, the period following January 11, 2011.

            137.       Each of Plaintiffs' personal injuries and property damages have been caused or

 at   lea    sl.   I   a    -_ a.%           -   11 1.     .   11%      a   .1     -      %.%      .11      .1 ,1       SS ..11 . 1.1        1*    1.   -   1'   en

released into the cnvironmcnt from thc Love Canal facility.

               i       - ac o i e                        i 'pa o - - • a               .), . - -     11 .    ' a    I    I 1    . 1'    li   . ,            ,




of a Notice of Claim pursuant to Section 50 of the General Municipal Law of the State of New

York

            139.       To the extent that any Defendant pleads, or otherwise seeks to rely upon Article

16 of the New York Civil Practice Law and Rules (CPLR) to have fault apportioned to another

allegedly culpable party, Plaintiffs expressly state that Defendants' conduct falls within one or

more of the subdivisions of CPLR § 1602.




                                                                                                                                                                      i
{00012432}                                                                       24



                                                                            ., .
   Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 26 of 38




                 The ulleganons contained in paragraph "1" through "139" inclusive are hereby

    egad as more fiilly set forth herein.

          141.   Defendants knew or should have known that Love Canal toxins had not bccn

                   ediat

kncfflmdattWatesen

herein.




   system,                                                                         gh           us

materials and chemicals, including NAPL, thus contaminating Plaintiffs' homes and property.

          144.   Any work within the sewer system, therefore, required the utmost due care to

assure that the chemicals would not be dispersed throughout the neighborhood and contaminate

the property and homes of nearby residents, including the Plaintiffs.

          145.   Despite the fact that Defendants knew or should have known of the presence of

these hazardous chemicals, Defendants negligently, carelessly and recklessly disturbed,

{00012432}                                      25
    Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 27 of 38




discharged and flushed these chemicals, sometimes in a sudden and acute manner, throughout



carelessness and recklessness consisted of the following:

          a. Failure to properly remediate the Love Canal site during and after the original

              remediation, and continuing to the present day, such that ham does Love Canal

              contaminants escaped and continue to escape from the Love Canal site;

           b. Failure to properly monitor the chemicals in the Love Canal containment area;

           c. Failure to properly and/or routinely test for chemicals within the sewer system,

              and in the ground upon which the sewcr pipe lay, to dctcrminc whcthcr hazardous

              chemicals were present so that heightened safety measures could be applied and

              neighborhood residents could be appropriately warned;

              Failure to have proper response protocols in place in the event that hazardous

              materials-were-found-as-a-general-matterand-sPeefficallY-as-work—v       eing

              undertaken in the sewer system;

           e. By improperly allowing the chemicals to escape the sewer system and flushed

              into and onto the property and homes of the Plaintiffs, both chronically and

              following the January 2011 excavation project;

           f. By allowing hazardous chemicals to contaminate the air, soil and water in the




                e surrounding area, inducting the riamntiris'property and nomes;




{00012432}                                      26
   Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 28 of 38




                kncw or should have known would deteriorate uron contact with the chemicals it




           m.   Byfa linctixabse

                             and refurbishment



                               entrustiniFtiwYperation,

                sewer system-to-persons not4N     competent or adequately trained to handle such

                operations correctly upon the    covery of hazardous chemicals within the sewer

                system.

       146.     Defendants' negligence, carelessness or recklessness as set forth herein, directly

and proximately caused the harm suffered by Plaintiffs, including harm to their persons, property

and economic security, including the cost of future monitoring of the contamination created by




{00012432}                                       27
   Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 29 of 38




release of hazardous and toxic substances as well as the need for future monitoring of their health

 ue to the increased s of adverse           effects in the   ure.

        147.   As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction

                             SECOND CAUSE OF ACTION
                         ABNORMALLY DANGEROUS ACTIVITY

        148.   The allegations contained in paragraph "1" through "147" inclusive are hereby

realleged as more fully set forth herein.

        149.   Since Defendants knew or should have known that the original Love Canal

remediation work and subsequent maintenance and/or monitoring work involved the attempted



should have known that such chemicals were present (and indeed were already chronically

leaching), and had the potential to be acutely released from the sewer pipes if any work was done



properties, including the property and homes of the Plaintiffs herein, the original Love Canal

remediation work and its ongoing maintenance and/or monitoring was an abnormally dangerous

activity.

        150.   Since Defendants knew or should have known that the sewer system upon which

they were working as part of the Sewer Remediation Program was in close proximity to the Love

Canal containment area, they therefore knew or should have known that there was a likelihood

that hazardous chemicals would be present and had the potential to be released if any work was

done within the sewer system, and further that the nearby neighborhood consisted of numerous




{00012432}                                       28
     ..            Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 30 of 38
          ..



               residential properties, includin the property and homes of the Plaintiffs herein, the maintenance

               and refurbishment of the sewer system was an abnormally dangerous activity.

                                                                              I     .i   .    11111 11111.                                                              •_




                                             .   I                     i          i              11     1        11         I   I                l   e



               causing injury to Plaintiffs, as more particularly described herein.

                       152.    Defendants' activities presented a high degree of risk of harm to the person and

               properties of Plaintiffs, and such harm has caused significant injury to Plaintiffs.

                                     I • - -.        - i   I.   II - - it.1   ii.        i.      -      -s            •.   ea.,     -   . - .i       1-'   os - . .si


               they were unable to eliminate the risk of contamination through such exercise of reasonable care.

                       154.    The remediation and subsequent maintenance and/or monitoring of a hazardous

               waste site where it was known that hazardous substances were contained is not a matter of

               common usage, and the manner in which the Defendants attempted to remediate and maintain

               and/or monitor the Love Canal site in this populated area is and was inappropriate.

                       155.    The operation, maintenance and refurbishment of a sewer system nearby a

               hazardous waste containment site where it was known that hazardous substances were contained,

               is not a matter of common usage, and the manner in which the Defendants attempted to maintain

               and refurbish the sewer system in this populated area is and was inappropriate.

                       156.    As a result of the Defendants engaging in such abnormally dangerous activities,

               Plaintiffs sustained injury and suffered losses.

                       157.    As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

               has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

               jurisdiction.




               {00012432}                                                         29


f.
                                ..     ...                                                                  ..
     Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 31 of 38



                                  THIRD CAUSE OF ACTION
                                    PRIVATE NUISANCE

        IM.     I ne allegations contained   in paragraph "i" through "i i" inclusive are hereby

realleged as though more fully set forth herein.

        159     The acts and omissions of Defendants as alleged in this Complaint created a

private nuisance through substantial and unreasonable interference with the use and enjoyment of

Plaintiffs' property.

        160.    Said nuisance continues to this day, and is likely to continue into the future

without the issuance of an abatement order.
                                                 . .                      . .
           .                          ,                                         ,                  ,

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.

                                 FOURTH CAUSE OF ACTION
                                       TRESPASS

        162.    The allegations contained in paragraph "1" through "161" inclusive are hereby

realleged as though more fully set forth herein.

        163.    Through the acts and omissions of e en ants as alleged in this Complaint, the

Defendants have intentionally taken actions which have caused contamination to spread from the

their property, including the Love Canal site and the surrounding sewer system, to the property

and homes of the Plaintiffs herein, and trespass upon the Plaintiffs' property and their homes.

        164.    Said trespass continues to this day and iS likely to continue into the future unless

this Court issues an order of abatement.




{00012432)                                         30
            Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 32 of 38



                 165     As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

       has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

       jurisdiction.

                        FIFTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER
                                          NEGLIGENCE

—1-66_Th,                  e_a_Hegations_ccrntainedin_paragra          hrougtr ,,j65—tnd usive_are_hereby_

        realleged as though more fully set forth herein.

                 167.    Between the years of approximately 1942 and 1953, Defendant

       OCCIDENTAL/HOOKER dumped more than 21,000 tons of toxic chemicals into the Love

         anal site.

                 168     To date, nearly 250 separate chemicals have been identified in the dump

                 169.    Defendant OCCIDENTAL/HOOKER knew or should have known that the



        property.

                 170     Defendant OCCIDENTAL/HOOKER had a duty to warn Plaintiffs of the dangers

       to which they were exposed as a result of OCCIDENTAL/HOOKER's contamination of the

         ove canal neignnornooa.

                 171.    Defendant OCCIDENTAL/HOOKER's negligence, carelessness or recklessness

       as set forth herein, directly and proximately caused the harm suffered by Plaintiffs, including

       harm to their persons, property and economic security, including the cost of        ture momto ng o

        the contamination created y the pi sence of azar ous acid toxic substances as well as the nee

        for future monitoring of their health due to the increased risk of adverse health effects in the

        future




        {00012432}                                         31
          Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 33 of 38



            172.     As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

    has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

    jurisdiction.

                    SIXTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER)
                            ABNORMALLY DANGEROUS ACTIVITY

                     The allegations4...ontaine in paragraph "1" through "172" inclusive are llei y

-   realleged-as-though-more-fally-set-forth-herein.

            174.     Defendant OCCIDENTAL/HOOKER knew or should have known that the

    dumping of more than 21,000 tons of chemical waste upon land in proximity to a residential area

    constituted an abnormally dangerous activity.

            175.     Defendant OCCIDE,NIAL/HOOKER also knew or should have known that,




    chemicals would escape into the homes and property of individuals living in the area.

            176.     Because Defendant OCCIDENTAL/HOOKER engaged in an abnormally

    dangerous activity, it owed the highest duty of care to the Plaintiffs, which it breached, thereby

    proximately causing injury to Ylaintitts, as more particularly Uescnbed

            177.     Defendant OCCIDENTAL/HOOKER'

    of harm to the person and properties of Plaintiffs, and such harm has caused significant injury to

    Plaintiffs.

            178.     To the extent that Defendant OCCIDENTAL/HOOKER may have used

    reasonable care in its dumping of hazardous chemicals onto the Love Canal site, it was unable to

    eliminate the risk of contamination and harm to Plaintiffs through such exercise of reasonable




    {00012432}
  ,    .        Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 34 of 38



                   179.    The operation of a hazardous waste site is not a matter of common usage, and the

---manner-in-which-Defendant-OCCIDENTAL/HOOKER-disposed-of-hazardous-materials-on-the-

           Love Canal site, in proximity to a residential area, is and was inappropriate.

                   180.    As a result of Defendant OCCIDENTAL/HOOKER's engaging in such

           abnormally dangerous activities, Plaintiffs sustained injury and suffered losses.

                   181.    As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

           has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

           jurisdiction.

                       SEVENTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER)
                                       PRIVATE NUISANCE

                   182.    The allegations contained in paragraph "1" through "181" inclusive are hereby

           realleged as though more fully set forth herein.

                   183.    The acts and omissions of Defendant OCCIDENTAL/HOOKER in dumping

           more than 21,000 tons of hazardous waste in proximity to a residential area, as alleged in this

           Complaint, created a private nuisance through substantial and unreasonable interference with the

           use and enjoyment of Plaintiffs' property.

                   184.    Said nuisance continues to this day, and is likely to continue into the future

           without the issuance of an abatement order.

                   185.    As a proximate result, each      nt     and each n ant Plaintiff; as set forth above,

           has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

           jurisdiction.




           {00012432}                                         33
.. .       Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 35 of 38



                       EIGHTH CAUSE OF ACTION (against OC(IDENTAL/HOOKER)
                                           TRESPASS

               186.      The allegations contained in paragraph "1" through "185" inclusive are hereby

       realleged as though more fully set forth herein.

               187.      By dumping more than 21,000 of hazardous substances in the Love Canal area,

       Defendant-OCCILDENT             OOKER-has-intentionally-taken-aetions-which-have-eaused

       contamination to spread from the Love Canal site to the property and homes of Plaintiffs herein,

       and trespass upon the Plaintiffs' property and their homes.

               188.     Said trespass continues to this day and is likely to continue into the future unless

       this-Court-issues-an-order-of-abatement.

               189.     As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

       has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

       jurisdiction.


                                        NINTH CAUSE OF ACTOIN
                                   LOSS OF COMPANIONSHIP SERVICES

               190.     The allegations contained in paragraph "1" through "189" inclusive are hereby

       realleged as though more fully set forth herein.

               191.     At all relevant times, Plaintiff LISA PIERINI was and still is entitled to the

       comfort, society and companionship of the infant plaintiff DANNI PIERINI.

               192.     By reason of the foregoing misconduct on the part of each of the Defendants,



       companionship and support of the infant plaintiff DANNI PIERINI and has suffered and will

       continue to suffer substantial economic damages and was otherwise damaged.




       (00012432)                                         34
           Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 36 of 38



                193.              At all relevant times, Plaintiff LISA PIERINI was and still is entitled to the



                194,              By reason of the foregoing misconduct on the part of each of the Defendants,

Plaintiff LISA PIERINI has been deprived of the services, society, comfort, consortium,

companionship and support of the infant plaintiff NICHOLAS PIERINI and has suffered and

will continue to suffer substantial economic damages and was otherwise damaged.

      PRAYOR FOR PUNITIVE DAMAGES AGAINST DEFENDANTS OCCIDENTAL
     CHEMICAL CORPORATION, GLENN SPRINGS HOLDING, INC., C NE T A-
      ROVERS & ASSOCIATES, CITY OF NIAGARA FALLS, AND NIAGARA FALLS
                              WATER BOARD


                195.              The allegations contained in paragraph "1" through "194" inclusive are hereby

realleged as though more fully set forth herein.

                196.              The conduct of Defendant OCCIDENTAL/HOOKER in dum in more than

21 000 tons of toxic waste on land ad'acent to a residential area was done with utter disregard to

     e potentia a. verse ea                                 e ects w is cou • ensue.

                     •                 e cone uc o ■ e eni an s *                                         ■                 - 9 . -ii - ,                   -        -+• ,             .

                                                                                                                                                                      _       .1
    , "1-g ,                                ,   .1- I   '   '           A NI'                       "'         9       i ' II -1111 ,
                                                                                                                    1. 'n                    .I.       ii                                    I .



I     '    .1        •            •               .1        I       I                     .i    4    •         ..          I     •      .4   "     .        UP   I        .        N   O •         l   •




                                      ...
'     SI        l'       I   I'                   1•11 .        .       •       "* - 41        I"   -. I • I   •                 -   Plaintiffs at si. ificant risk of

in'             and disease was done with the intention of attem stin. to avoid liti. ation and to be held

res sonsible for the contamination of the Plaintiffs' .ro.ert and home, and the ex I osure of the

Plaintiffs to such hazardous chemicals, and was done with utter disregard to the potential adverse

    e. i e ec s i a cou t ensue.




100012432}                                                                                               35
     Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 37 of 38



        198.    As a result of these activities as alleged hereinabove, Plaintiffs are entitled to

recover punitive damages in an amount to he determined by the finder of fact

                                           AD DAMNUM

                       E   FO    .



above enumerated clams in amounts exceeding the jurisdictional limitations of all courts of

lesser jurisdiction;

                Each of the Plaintiffs separately demands punitive and exemplary damages in an

amount to be determined by the trier of fact;

                Each of the Plaintiffs separately demands the recovery of costs, disbursements or

any other elements of damages or expenses which might be recoverable as a matter of law and/or

equity; an

                Each of the Plaintiffs separately demands such other relief as to the Court may



DATED:          New York, New York
                April 17, 2013

                                                Yours, etc.,
                                                                        k
                                                                       vv
                                       B
                                                PHILLIPS & PAOLICELLI, LLP

                                                Melissa L. Stewart
                                                William H. Mack

                                                New York, New York 10027



                                                WATERS & KRAUS, LLP
                                                Peter Kraus (pro hac vice pending)


100012432                                         36
   Case 1:20-cv-00136-FPG-JJM Document 41-3 Filed 04/30/20 Page 38 of 38




                                   arles Siegel (pro hac vice pending)
                                 3219 McKinney Avenue
                                 Dallas, Texas 75204
                                 Telephone: (214) 357-7252

                                 FANIZZI & BARR, PC
                                 Paul K. Barr
                                 2303 Pine Avenue
                                 Niagara Falls, NY 14301
                                 Tlep 4    •

                                 CHRISTEN CIVILETTO MORRIS, ESQ.
                                 8313 West Point Drive
                                 East Amherst, New York 14051
                                 (716) 741-8555

                                 Attorneys for Plaintiffs




(00012432}                          37
